     Case 2:17-cv-02436-TLN-CKD Document 48 Filed 07/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    KEITH CANDLER,                                    No. 2:17-cv-2436 TLN CKD P
13                      Plaintiff,
14            v.                                        ORDER
15    J. STEWART, et al.,
16                      Defendants.
17

18          Plaintiff has filed a motion asking that this matter be set for a settlement conference.

19   Good cause appearing, IT IS HEREBY ORDERED that defendants file a response to plaintiff’s

20   motion for a settlement conference within 14 days.

21   Dated: July 10, 2020
                                                      _____________________________________
22
                                                      CAROLYN K. DELANEY
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     cand2436.sc
27

28
